DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 1-7 in the reply filed on 11/11/22 is acknowledged.
Claims 8- 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ¶0039 describes 41 as feeding tank 3—this connection is not numbered in the drawings.  
Moreover, the drawings fail to provide numbers for the graphs in figures 1 and 2. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1—and its dependents—call for: 
“comparing pH of initial fly ash with pH at initial reaction time in a heavy metal leaching test curve graph to obtain a liquid-to-solid ratio corresponding to the curve closest to the pH” ; 
“finding out a viscosity value corresponding to the liquid-to-solid ratio according to the liquid-to-solid ratio via a viscosity variation curve graph of different liquid-to-solid ratios”; and
 “adjust the ratio of components of the slurry in the pickling tank such that a corresponding relationship between the pH of the slurry and the reaction time conforms to a variation of a selected curve in the heavy metal leaching test curve graph” 
One of ordinary skill in the art would understand that a test curve graph and a viscosity variation curve graph are required to practice these steps. Applicant has not provided sufficient written description or illustration of such graph[s] because the supplied graphs do not include any numbers.
Claim 2 requires “a weight ratio of the initial fly ash to the water to the acid in the initial ratio is 1:(4-7):(1-4)” but the specification fails to specify any acid or acid concentration. One of ordinary skill in the art would know that the strength of acid is variable depending on the concentration and type of acid. Pure nitric acid would be orders of magnitude more potent---i.e. far more than the disclosed range of ratios--- than waste acetic acid1.
Claims 1-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claim 1 is vague regarding “the ratio of the initial fly ash to the water [is adjusted]” vis-à-vis the “liquid-to-solid ratio”: is this the same ratio? How is the acid accounted for? Or the oxidizer and coagulant? The plain reading of ash to water implies that the acid and other components are not considered, but one of ordinary skill in the art would understand that they would have significant liquid fractions3, which would change the overall liquid-to-solid ratio.
Claim 1 lacks clear antecedent basis for “the ratio of components”
Claim 1 is indefinite regarding “conforms to a variation of a selected curve”—is this “a selected curve” the same as the previously mentioned curve?
Claims 1 and 5 recite “quantitative” output steps: it is not clear what is meant by “quantitative”—does this mean a batch-wise output rather than a continuous output? A particular quantity of output?
Claim 1 is unclear regarding the filtration step, what does “collecting” refer to: the oversize fraction collected on the filter or the undersize fraction collected after it passes through the filter? What is the slurry “passing through”? the undersize or oversize? 
Claim 2 is indefinite regarding the weight ratio: how does this relate to the “the ratio of the initial fly ash to the water “ and the “liquid-to-solid ratio”?
Claim 3 is indefinite and self-contradictory because it calls for waste acid4 in the pickling operation step but pure acid5 in the control unit. This is self-contradictory because claim 1 requires “ the pickling operation step comprises a pH control unit”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As noted by Applicant, CN108179277B describes pickling flyash and treating with acid to make the flyash harmless. US Patent Number 4,786,621 describes treating flyash with acid and US Patent Number 5,092,930 describes insolubilizing heavy metals in flyash using acid treatment. The prior art fails to disclose or suggest the method as presently claimed. As noted above, the claimed invention is not described in the specification sufficiently to enable one of ordinary skill in the art to practice the invention; further, the claims are replete with issues of indefiniteness. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 ¶0037 “waste acid”  “pure acid”
        2 Claims which are listed as rejected, but not explicitly referred to in the statement of rejection are considered indefinite because they depend from indefinite claims.
        3 See, e.g. , claim 2 which requires ash/water/acid of 1:4-7:1-4
        4 in the pickling operation step, the acid added to the pickling tank is waste acid
        5 in the pH control unit, a manner for controlling the ratio of the water to the acid is to adjust an acid value of the pickling tank by adding a controllable amount of pure acid to the pickling tank